Citation Nr: 1102347	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  05-20 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel






INTRODUCTION

The Veteran served on active duty from March 1961 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, wherein 
the RO denied entitlement to TDIU. The Veteran appealed the RO's June 
2004 action to the Board.

In December 2008, the Board remanded the claim on appeal to the RO 
for additional development.  The case has returned to the Board for 
appellate review. 

The appeal is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Board finds that it must remand the claim on appeal for 
compliance with its December 2008 remand directives.  See Stegall v. 
West, 11 Vet. App. 268, 271.

The Veteran contends that his inability to find gainful employment 
stems solely from his service-connected bilateral hearing loss, rated 
as 60 percent disabling, and that it is not the result of a 1986 
cerebrovascular accident (CVA), as maintained by the RO in denying 
the claim in the appealed June 2004 rating action.  (See June 2004 
rating action).

In its December 2008 remand directives, the Board requested, in part, 
that the Veteran be scheduled for a "VA medical examination to 
determine the effect of all his current service-connected 
disabilities on his employability."  (See December 2008 Board remand 
page (pg.) 3).  Thereafter, the RO did not schedule the Veteran for 
the requested medical examination.  Instead, in March and June 2009, 
the RO scheduled the Veteran for VA bones and audiological 
examinations, respectively.  The Veteran appeared only for the March 
2009 VA Bones examination.  A copy of that examination report is 
contained in the claims file.  (See March 2009 VA bones examination 
report, reflecting that the Veteran was not limited in obtaining and 
maintaining any physical or sedentary employment due to, or as a 
result of, his service-connected [left] foot disability).  

The Veteran's representative has maintained that the Veteran did not 
receive proper notification of the June 2009 VA audiological 
examination and he has requested that it be rescheduled.  (See 
Veteran's representative's written argument to VA, dated in December 
2010 pg. 2).  The Veteran's representative also maintained that a 
March 2009 VA audiologist's opinion, wherein it was concluded that 
the Veteran's service-connected hearing loss did not prevent him from 
finding employment, did not obviate the Board's December 2008 remand 
directive to have the Veteran scheduled for a VA medical examination 
(italics added for emphasis) in conjunction with his current TDIU 
claim.  Id. at pages (pgs.) 1, 2.  

The representative further argued that the March 2009 VA 
audiologist's opinion was inadequate because it relied on a stale 
November 2003 VA examination report and failed to discuss whether the 
Veteran was able to find and maintain substantially gainful (italics 
added for emphasis) employment as required by the Board's December 
2008 remand directives.  (See December 2008 Board remand pg. 4).  
Given the Veteran's history to appear for VA examinations throughout 
the appeal, his willingness to undergo a VA audiological examination 
and the RO's failure to schedule the Veteran for an examination to 
determine the basis for his employment as directed by the Board in 
its December 2008 remand directives, the TDIU claim is remanded to 
the AMC/RO for action as outlined in the indented paragraphs below.   

The United States Court of Appeals for Veterans Claims has determined 
that a remand by the Board confers upon a claimant, as a matter of 
law, the right to compliance with remand orders.  Stegall, supra.  
The absence of the requested information constitutes a procedural 
defect requiring a further remand.  38 C.F.R. § 19.9 (2010); see also 
38 C.F.R. § 4.97, Diagnostic Code 6833 (2010).  

Consequently, the Board finds that additional development is required 
prior to final Board adjudication of the TDIU claim on appeal.  See 
38 C.F.R. § 4.2 (2010) (If the findings on an examination report do 
not contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes.).

The Veteran is hereby notified that it is his responsibility to 
report for the scheduled audiological examination and examination to 
determine the basis of his unemployability and to cooperate in the 
development of the case, and that the consequences of failure to 
report for either VA examination without good cause may include 
denial of the TDIU claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  The AMC/RO must schedule the Veteran for a 
VA audiological examination and an examination 
to determine the basis of his unemployability.

The following considerations will govern the 
examinations:

a. The claims file, including all medical 
records obtained and a copy of this remand, will 
be reviewed by the examiners, with particular 
attention paid to the evidence noted below.  In 
addition to the specific directive of addressing 
the evidence of record as noted below, the 
examiner must acknowledge receipt and review of 
the claims files and a copy of this remand.

b.  In reaching all conclusions, the examining 
physicians must provide a medical basis(es) and 
identify the evidence of record relied upon in 
reaching their respective conclusions.  In 
particular:

c. Each examiner must address the following 
question:  Is the Veteran unable to obtain or 
maintain substantially gainful employment solely 
as a result of his service-connected hearing 
loss disability, currently evaluated at 60 
percent disabling?   

A complete rationale should be supplied for any 
opinion rendered.

In formulating the foregoing opinion, each 
examiner must comment on the following evidence:

(i) May 1987 report, prepared by T. M., Ph.D., 
reflecting that the combination of the Veteran's 
"retarded intellectual development and severe 
distress" made it quite difficult for him to 
make rationale and effective judgments about job 
activities;

(ii) A February 1998 Social Security 
Administration award determination, reflecting 
that Veteran was awarded disability benefits 
from that agency based on primary and secondary 
diagnoses of residuals of a stroke and 
borderline intelligence, respectively; 

(iii) February 2004 VA outpatient report, 
reflecting that the Veteran had suffered a CVA 
in 1986, the date he retired from employment;

(iv) Letters, dated in March 2004, prepared by 
Kash and Karry Building Supply and Midway 
Salvage, showing that the Veteran's current 
hearing impairment disqualified him from certain 
positions; and, 

(v) A September 2009 letter, prepared by a 
prospective employer, D. C., reflecting that the 
Veteran's severe hearing loss would prevent him 
from performing duties as a mechanic/electrician 
(e.g., diagnosed and repairing automobiles). 

2.  Thereafter, the AMC/RO should readjudicate 
the Veteran's claim of entitlement to TDIU.  If 
the claim is denied, the AMC/RO should issue a 
supplemental statement of the case (SSOC) to the 
Veteran and his representative that addresses 
all the evidence received since the issuance of 
the July 2009 SSOC, and provide them with an 
opportunity to respond before the case is 
returned to the Board.

The purpose of this remand is to assist the Veteran with the 
substantive development of his claim of entitlement to TDIU.  The 
Veteran has the right to submit additional evidence and argument on 
the matter the Board has remanded. Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

No action is required of the Veteran until further notice.  The Board 
takes this opportunity, however, to advise the Veteran that the 
conduct of the efforts as directed in this remand, as well as any 
other development deemed necessary, is needed for a comprehensive and 
correct adjudication of his TDIU claim.  

This claim must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' Appeals 
or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).




___________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2010).

